           Case 19-11955                         Doc 12               Filed 04/28/19 Entered 04/28/19 23:21:31                        Desc Imaged
                                                                      Certificate of Notice Page 1 of 6
  Fill in this information to identify your case:                                                             0.00
                                                                                                              0.00

   Debtor 1              Michele                 Christiana             Hearon
                         __________________________________________________________________
                                                                                                               0.00
                                                                                                               0.00
                         First Name                     Middle Name            Last Name

   Debtor 2              __________________________________________________________________
                                                                                                               0.00            Check if this is an amended
   (Spouse, if filing)   First Name                     Middle Name            Last Name
                                                                                                                               plan, and list below the
   United States Bankruptcy Court for the : __NORTHERN DISTRICT OF ILLINOIS __                                                 sections of the plan that have
                                                                                                                               been changed
   Case Number ______________________________________________
   (If known)                                                                                                                  ________________________
                                                                                                                               ________________________


Official Form 113
Cha pt e r 1 3 Pla n                                                                                                                                          12/17

  Part 1:            N ot ic e s

To Debtors:                This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies.


 To Creditors:             Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                           attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                           includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will
                           be ineffective if set out later in the plan.




 1.1      A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial                           Included         Not Included
          payment or no payment at all to the secured creditor
 1.2      Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in                            Included         Not Included
          Section 3.4
 1.3      Nonstandard provisions, set out in Part 8                                                                                 Included         Not Included



 Part 2:             Pla n Pa ym e nt s a nd Le ngt h of Pla n

2.1 Debtors(s) will make regular payments to the trustee as follows:
          595.00
     $ ___________                   month for _____
                                 per_______        36 months
     Insert additional lines if necessary.
     If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
     payments to creditors specified in this plan.




Official Form 113                     Record # 813067                           Chapter 13 Plan                                                      Page 1
           Case 19-11955               Doc 12    Filed 04/28/19 Entered 04/28/19 23:21:31 Desc Imaged
Debtor 1    Michele                 Christiana
                                                Certificate     of Notice Page 2 Case
                                                           Hearon
            __________________________________________________________________
                                                                                 of 6Number (if known) ______________________________
            First Name                 Middle Name                 Last Name


2.2 Regular payments to the trustee will be made from future income in the following manner:
    Check all that apply.
        Debtor(s) will make payments pursuant to a payroll deduction order.
        Debtor(s) will make payments directly to the trustee.
        Other (specify method of payment):____________________________.

2.3 Income tax refunds
    Check one.
            Debtor(s) will retain any income tax refunds received during the plan term.
            Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within14 days of filing the return and will
            turn over to the trustee all income tax refunds received during the plan term.
            Debtor(s) will treat income tax refunds as follows:
             ____________________________________________________________________________________________________

             ____________________________________________________________________________________________________
2.4 Additional payments.
    Check one.
            None. If “None” is checked, the rest of      2.4 need not be completed or reproduced.

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ __________________.
                                                                                                    21,420.00

 Part 3:        T re a t m e nt of Se c ure d Cla im s

3.1 Maintenance of payments and cure of default, if any.
    Check one.
            None. If “None” is checked, the rest of      3.1 need not be completed or reproduced.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
            None. If “None” is checked, the rest of      3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C.            506.
   Check one.
           None. If “None” is checked, the rest of        3.3 need not be completed or reproduced.

3.4 Lien avoidance.
    Check one.
            None. If “None” is checked, the rest of          3.4 need not be completed or reproduced.

3.5 Surrender of collateral.
     Check one.
            None. If “None” is checked, the rest of      3.5 need not be completed or reproduced.
            The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request that
            upon confirmation of this plan the stay under 11 U.S.C. 362(a) be terminated as to the collateral only and that the stay under 1301
            be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.

            Name of creditor                                                                        Collateral

            Gateway Financial                                                                       2012 Nissan Rogue with over 128,000 miles




Official Form 113         Record # 813067                                 Chapter 13 Plan                                                       Page 2
           Case 19-11955               Doc 12    Filed 04/28/19 Entered 04/28/19 23:21:31 Desc Imaged
Debtor 1    Michele                 Christiana
                                                Certificate     of Notice Page 3 Case
                                                           Hearon
            __________________________________________________________________
                                                                                 of 6Number (if known) ______________________________
            First Name                 Middle Name                  Last Name


 Part 4:        T re a t m e nt of Fe e s a nd Priorit y Cla im s

4.1 General
    Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in 4.5, will be paid in full without
    postpetition interest.

4.2 Trustee’s fees
                                                                                                                  6.00
    Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be ________% of plan payments; and
                                                        1,285.20
    during the plan term, they are estimated to total $___________.


4.3 Attorney’s fees
                                                                                           3,990.00
    The balance of the fees owed to the attorney for the debtor(s) is estimated to be $___________.


4.4 Priority claims other than attorney’s fees and those treated in                4.5.
    Check one.

           None. If “None” is checked, the rest of    4.4 need not be completed or reproduced.
                                                                                    $13,416.00
           The debtor(s) estimate the total amount of other priority claims to be ______________.

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
    Check one.

           None. If “None” is checked, the rest of    4.5 need not be completed or reproduced.

 Part 5:        T re a t m e nt of N onpriorit y U nse c ure d Cla im s


5.1 Nonpriority unsecured claims not separately classified.
    Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
    providing the largest payment will be effective. Check all that apply.

           The sum of $___________.

               5
            _______%                                                                1,761.55
                     of the total amount of these claims, an estimated payment of $_________.

           The funds remaining after disbursements have been made to all other creditors provided for in this plan.

                                                                                                                                       0.00
           If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $______________.
           Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.
5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.
           None. If “None” is checked, the rest of   5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims. Check one.
           None. If “None” is checked, the rest of   5.3 need not be completed or reproduced.

 Part 6:        Ex e c ut ory Cont ra c t s a nd U ne x pire d Le a se s


6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
    and unexpired leases are rejected. Check one.

           None. If “None” is checked, the rest of    6.1 need not be completed or reproduced.

           Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below, subject
           to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column includes only payments disbursed
           by the trustee rather than by the debtor(s).

            Name of Creditor                  Description of leased             Current installment Amount of      Treatment of arrearage Estimated total
                                              property or executory             payment             arrearage to   (Refer to other plan   payments by
                                              contract                                              be paid        section if applicable) trustee




Official Form 113         Record # 813067                                  Chapter 13 Plan                                                   Page 3
           Case 19-11955                Doc 12   Filed 04/28/19 Entered 04/28/19 23:21:31 Desc Imaged
Debtor 1    Michele                 Christiana
                                                Certificate     of Notice Page 4 Case
                                                           Hearon
            __________________________________________________________________
                                                                                 of 6Number (if known) ______________________________
             First Name                 Middle Name              Last Name


            Cube Smart                         Lease on storage unit         $          80.00   $                                          $           0.00
                                                                             Disbursed by:
                                                                                 Trustee
                                                                                 Debtor(s)


  Part 7:        V e st ing of Prope rt y of t he Est a t e


7.1 Property of the estate will vest in the debtor(s) upon
    Check the applicable box:

            plan confirmation.
            entry of discharge.
            other: ____________________________________________.

  Part 8:        N onst a nda rd Pla n Provisions


8.1 Check “None” or List Nonstandard Plan Provisions
            None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.


  Part 9:       Signa t ure(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s), if
must sign below.


             /s/ Michele Christiana Hearon
                          Michele Christiana Hearon


             Date: 04/22/2019



            /s/ Jon Kurt Clasing
     ________________________________________                          Date: 04/23/2019
     Signature of Attorney for Debtor


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s)
also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
those contained in Official Form 113, other than any nonstandard provisions included in Part 8.




Official Form 113           Record # 813067                             Chapter 13 Plan                                                     Page 4
            Case 19-11955            Doc 12       Filed 04/28/19 Entered 04/28/19 23:21:31 Desc Imaged
 Debtor 1    Michele                 Christiana
                                                 Certificate     of Notice Page 5 Case
                                                            Hearon
             __________________________________________________________________
                                                                                  of 6Number (if known) ______________________________
             First Name               Middle Name              Last Name



Ex hibit : T ot a l Am ount of Est im a t e d T rust e e Pa ym e nt s
      The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
      out below and the actual plan terms, the plan terms control.

a.   Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                            $                0.00

b.   Modified secured claims (Part 3, Section 3.2 total)                                                    $                0.00

c.   Secured claims excluded from 11 U.S.C.         506 (Part 3, Section 3.3 total)                         $                0.00

d.   Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                     $                0.00

e.   Fees and priority claims (Part 4 total)                                                                $          18,691.20

f.   Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                              $           1,761.55

g.   Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                          $                0.00

h.   Separately classified unsecured claims (Part 5, Section 5.3 total)                                     $                0.00

i.   Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)               $                0.00

j.   Nonstandard payments (Part 8, total)                                                                   $                0.00


     Total of lines a through j                                                                             $          20,452.75




Official Form 113         Record # 813067                             Chapter 13 Plan                                                    Page 5
          Case 19-11955            Doc 12       Filed 04/28/19 Entered 04/28/19 23:21:31                         Desc Imaged
                                                Certificate of Notice Page 6 of 6
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-11955-JPC
Michele Christiana Hearon                                                                                  Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: rgreen                       Page 1 of 1                          Date Rcvd: Apr 26, 2019
                                      Form ID: pdf001                    Total Noticed: 16


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 28, 2019.
db             +Michele Christiana Hearon,    3639 213th St,    Matteson, IL 60443-2510
27783057       +Cube Smart,    4325 Frontage Rd,    Oak Forest,IL 60452-4628
27783049       +Equifax,    Attn: Bankruptcy Dept.,    PO Box 740241,    Atlanta,GA 30374-0241
27783048       +Experian,    Attn: Bankruptcy Dept.,    PO Box 2002,    Allen,TX 75013-2002
27783041       +First Premier BANK,    Attn: Bankruptcy Dept.,    601 S Minnesota Ave,
                 Sioux Falls,SD 57104-4868
27783043       +RISE CREDIT OF ILLINOIS LLC D/,     C/O National Credit Adjust,     327 W 4Th Ave,
                 Hutchinson,KS 67501-4842
27783051       +Rush Medical Center,    Bankruptcy Dept,    1700 W. Van Buren,    Chicago,IL 60612-3228
27783052       +Superior Ambulance,    395 W Lake St,    Elmhurst,IL 60126-1508
27783039       +TBOM/TOTAL CRD,    Attn: Bankruptcy Dept.,    5109 S Broadband Ln,     Sioux Falls,SD 57108-2208
27783047       +Transunion,    Attn: Bankruptcy Dept.,    PO Box 1000,    Chester,PA 19016-1000
27783046        U S DEPT OF ED/GSL/ATL,    Attn: Bankruptcy Dept.,     Po Box 4222,    Iowa City,IA 52244

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27783045       +E-mail/Text: bankruptcydpt@mcmcg.com Apr 27 2019 00:38:39       Credit ONE BANK N.A.,
                 C/O Midland Funding,    2365 Northside Dr Ste 30,    San Diego,CA 92108-2709
27783050       +E-mail/Text: gfslegal@gatewayfinancial.org Apr 27 2019 00:38:52       Gateway Financial,
                 Bankruptcy Dept,   PO Box 3257,    Saginaw,MI 48605-3257
27783053       +E-mail/Text: cio.bncmail@irs.gov Apr 27 2019 00:38:05       IRS Priority Debt,    Bankruptcy Dept.,
                 PO Box 7346,   Philadelphia,PA 19101-7346
27783040       +E-mail/Text: opportunitynotices@gmail.com Apr 27 2019 00:39:09       OPP Loans,
                 Attn: Bankruptcy Dept.,    130 E Randolph St Ste 34,    Chicago,IL 60601-6207
27783044       +E-mail/Text: bknotice@ercbpo.com Apr 27 2019 00:38:46       Sprint,   C/O Enhanced Recovery CO L,
                 8014 Bayberry Rd,    Jacksonville,FL 32256-7412
                                                                                               TOTAL: 5

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27783042*        +First Premier BANK,   Attn: Bankruptcy Dept.,   601 S Minnesota Ave,
                   Sioux Falls,SD 57104-4868
27783054*        +IRS Priority Debt,   Bankruptcy Dept.,   PO Box 7346,   Philadelphia,PA 19101-7346
27783055*        +IRS Priority Debt,   Bankruptcy Dept.,   PO Box 7346,   Philadelphia,PA 19101-7346
27783056*        +IRS Priority Debt,   Bankruptcy Dept.,   PO Box 7346,   Philadelphia,PA 19101-7346
                                                                                              TOTALS: 0, * 4, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 28, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 25, 2019 at the address(es) listed below:
              Jon K. Clasing    on behalf of Debtor 1 Michele Christiana Hearon ndil@geracilaw.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Tom Vaughn     ecf@tvch13.net, ecfchi@gmail.com
                                                                                             TOTAL: 3
